Clifford F. Brown, J.,
concurring. The issue presented in this case was not whether the claimant was unable to work, but whether that inability was due to the work related injuries he sustained in 1959. All submitted medical reports contained language which suggested that the claimant’s present condition did not necessarily stem from his industrial injuries. There was therefore substantial, reliable, and probative evidence to support the commission’s denial of permanent and total disability.
*266Accordingly, and because the per curiam opinion recognizes the continuing validity of the nebulous “some evidence” rule (see dissents in State, ex rel Allerton, v. Indus. Comm. [1982], 69 Ohio St. 2d 396, at 399-400, and State, ex rel. Teece, v. Indus. Comm. [1981], 68 Ohio St. 2d 165, at 170-174), I concur in the judgment only.